Citation Nr: 0736575	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-15 317	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from June 1975 to February 
1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In November 2005, and again in November 2006 the 
Board remanded the case for further development.  The case 
has been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

Where claims of entitlement to service connection for PTSD 
are based on allegations of personal or sexual assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident or incidents.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of a stressor include, but are not limited to: 
Request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.  38 C.F.R. § 3.304(f)(3)(2006).

The United States Court of Claims for Veterans Appeals 
(Court) has stated that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in 
relation to a medical diagnosis" with regard to personal 
assault cases.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedure Manual M 21-1 Part III, 
paragraph 5.14(c)).  

The veteran contends that she has PTSD as a result of several 
sexual assaults in service.  She alleges she was initially 
sexually assaulted by a fellow student in basic training in 
June 1975, gang-raped by 3 soldiers in either July or August 
1975, coerced to trade sexual favors for airplane parts from 
1977 to 1978 and was raped by a supervisor repeatedly at his 
home, from 1977 to 1979.  

Review of the veteran's service medical records show that she 
was treated for pelvic inflammatory disease (PID), a sexually 
transmitted disease, in October 1976, and again in April 
1981.  Although some treatment records also show a diagnosis 
of herpes, a March 1980 treatment record conclusively found 
no evidence consistent with a herpes diagnosis.  Her service 
medical records also show the veteran gave a long history of 
nervousness dating back to her childhood in January 1980.  
The veteran has also provided information that she was 
married during part of her active duty service, from August 
1976 to July 1980.  

Several VA treatment records show the veteran gave a history 
of a childhood sexual assault at age 6, perpetrated by a 12 
year old cousin.  The evidence of record further shows the 
veteran was initially treated for a diagnosed adjustment 
disorder with depressed mood in October 1987 and initially 
gave a history of only 2 in-service sexual assaults in 
January 2000.  Subsequent treatment records show diagnoses of 
depression in March 2000, and, as early as April 2000, of 
PTSD.  Several treatment records etiologically link the 
veteran's PTSD diagnosis to both her childhood sexual trauma 
and trauma allegedly suffered in service.  Treatment records 
and the veteran's written statements of record show some 
inconsistencies regarding the number of in-service sexual 
assaults and the circumstances of such.  

A February 2002 VA psychiatric examination report notes that 
veteran has a long and fairly difficult history and indicates 
that there may be some information which needs further 
exploration.  While the examination report notes the 
veteran's history of in-service sexual traumatic experiences, 
it does not note her history of childhood sexual trauma.  It 
is unclear whether the examiner had any opportunity to review 
the veteran's claims file before diagnosing PTSD, which he 
etiologically links to the veteran's alleged in-service 
sexual assaults.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's PTSD, if found 
to be present.  All indicated studies 
should be performed, to include 
psychological testing if appropriate, and 
all findings should be reported in 
detail.  The veteran's claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  In reviewing the 
veteran's claims files, the examiner 
should identify and examine all records 
indicating any change of behavior or 
performance subsequent to the claimed 
assault alleged by the veteran to have 
occurred during active service (to 
specifically include consideration of the 
1976 and 1981 diagnoses of PID), and 
offer an opinion as to the clinical 
significance, if any, of such evidence to 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that any in-service 
stressful experience described by the 
veteran occurred.  If the examiner 
determines that any claimed in-service 
stressful event occurred, he or she 
should make a determination as to whether 
the veteran has PTSD as a result of the 
stressful event or whether it is a result 
of any other stressful event, to include 
the veteran's history of a sexual assault 
on her during childhood.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
If the examiner is unable to give an 
opinion without resorting to speculation, 
the report should so state.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and her 
representative.  After the veteran and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



